                                                                                          (2 of 26)
    Case
       Case:
         2:15-cv-02381-GMN-NJK
             19-15910, 04/30/2019,Document
                                  ID: 11281602,
                                           130 DktEntry:
                                                Filed 04/30/19
                                                         1-1, Page
                                                                Page
                                                                   2 of1 3of 2




                  UNITED STATES COURT OF APPEALS
                                                                   FILED
                          FOR THE NINTH CIRCUIT
                                                                  APR 30 2019
                                                                 MOLLY C. DWYER, CLERK
                                                                  U.S. COURT OF APPEALS




 FEDERAL HOME LOAN                           No. 19-15910
 MORTGAGE CORPORATION;
 FEDERAL HOUSING FINANCE
                                             D.C. No. 2:15-cv-02381-GMN-NJK
 AGENCY, as Conservator on behalf of
 Federal National Mortgage Association       U.S. District Court for Nevada, Las
 on behalf of Federal Home Loan              Vegas
 Mortgage Corporation; FEDERAL
 NATIONAL MORTGAGE                           TIME SCHEDULE ORDER
 ASSOCIATION,

              Plaintiffs - Appellees,

   v.

 SFR INVESTMENTS POOL 1, LLC,

              Defendant - Appellant.



The parties shall meet the following time schedule.

Tue., May 7, 2019            Mediation Questionnaire due. If your registration for
                             Appellate ECF is confirmed after this date, the
                             Mediation Questionnaire is due within one day of
                             receiving the email from PACER confirming your
                             registration.
Fri., June 28, 2019          Appellant's opening brief and excerpts of record
                             shall be served and filed pursuant to FRAP 31 and
                             9th Cir. R. 31-2.1.
                                                                                   (3 of 26)
    Case
       Case:
         2:15-cv-02381-GMN-NJK
             19-15910, 04/30/2019,Document
                                  ID: 11281602,
                                           130 DktEntry:
                                                Filed 04/30/19
                                                         1-1, Page
                                                                Page
                                                                   3 of2 3of 2

Mon., July 29, 2019         Appellees' answering brief and excerpts of record
                            shall be served and filed pursuant to FRAP 31 and
                            9th Cir. R. 31-2.1.

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellees' brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                             FOR THE COURT:

                                             MOLLY C. DWYER
                                             CLERK OF COURT

                                             By: John Brendan Sigel
                                             Deputy Clerk
                                             Ninth Circuit Rule 27-7
